Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 4 November 1785
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen
            Grosvenor Square November 4th 1785
          
          I last Night received the letter you did me the Honour to write me the 28th of Octr I have the Honour now to inform you that I have not only accepted the three Bills you have been made acquainted with drawn by Mr Barclay One of 120£ another of 100£ and a third of 100£— but I have since accepted three others vizt 200£ St accepted the 31st of October drawn by Mr Barclay 140£ St accepted the first of November drawn by Mr John Lamb, 160£ st accepted the 1st of November drawn by Mr John Lamb, these of Mr Lamb are dated the 25th of October, payable at Usance, I really have forgot or perhaps never knew whether the Usances are to be computed from the date of the Bill, or from the date of acceptance. these Bills are to be a part of the Eighty thousand Dollars appropriated by the resolution of Congress, Copy of which I lately transmitted to you.— this Sum Gentlemen is for a purpose of so much Importance that you must reserve it in readiness at all Events—
          with much respect I am &c—
        